Citation Nr: 1046418	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Although the RO treated this claim as a claim to reopen, the 
Board must consider the issue de novo.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); see also Suttman v. Brown, 
5 Vet. App. 127, 136 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file contains information suggesting that the Veteran 
filed a claim for disability benefits with the Social Security 
Administration (SSA).  Notably, in a statement received by VA in 
December 2003, the Veteran indicated that he had spoken to the 
people at SSA in an attempt to receive benefits.  Although it is 
not clear whether SSA disability benefits were granted, medical 
evidence pertaining to the SSA claim is potentially relevant to 
the Veteran's claim of entitlement to nonservice-connected 
pension benefits.  Because the SSA's decision and the records 
upon which the agency based its determination are relevant to 
VA's adjudication of his claim, VA is obliged to attempt to 
obtain and consider those records in adjudicating this appeal.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
such, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to request from the SSA the records pertinent 
to the Veteran's award of Social Security 
disability benefits, including any 
administrative decision and the medical 
records relied upon concerning that claim.  A 
response from the SSA should be sought, even 
if no records are available.

2.  Then, after any other indicated 
development is completed, to include 
affording the Veteran another opportunity to 
be formally evaluated by VA, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

